IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-20458
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SERGIO QUEZADA-SALAZAR,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-493-1
                      --------------------
                         August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Sergio Quezada-Salazar appeals the sentence imposed after he

pleaded guilty to a charge of illegal reentry to the United

States following deportation in violation of 8 U.S.C.

§§ 1326(a),(b).   Specifically, Quezada-Salazar challenges the

district court’s imposition of a sixteen-level increase to his

offense level pursuant to U.S.S.G. § 2L1.2(b)(1)(A), arguing that

his prior conviction for transporting an alien is not an

aggravated felony.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-20458
                                  -2-

     Quezada-Salazar’s position is foreclosed by our opinion in

United States v. Monjaras-Castaneda, 190 F.3d 326, 331 (5th Cir.

1999), cert. denied, 120 S. Ct. 1254 (2000).

      This appeal is without arguable merit and is thus

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

It is therefore DISMISSED.    5th Cir. R. 42.2.   Counsel is

cautioned to be aware of the Supreme Court’s directive in Anders

v. California, 386 U.S. 738 (1967).

     APPEAL DISMISSED.